         Case 2:19-cv-02144-KSM Document 51 Filed 12/23/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 LM GENERAL INSURANCE CO.,                               CIVIL ACTION

        Plaintiff-Counterclaim Defendant,
                                                         NO. 19-2144-KSM
        v.

 SHARON LEBRUN and ED LEBRUN,

        Defendants-Counterclaim Plaintiffs.


                                              ORDER

       AND NOW, this 23rd day of December, 2020, upon consideration of Defendants-

Counterclaim Plaintiffs Sharon and Ed LeBruns’ Motion for Reconsideration (Doc. No. 41) and

Plaintiff-Counterclaim Defendant LM General Insurance Company’s response brief (Doc. No. 45),

and for the reasons set forth in the accompanying Memorandum, it is hereby ORDERED that the

LeBruns’ motion (Doc. No. 41) is DENIED.

IT IS SO ORDERED.

                                                  /s/ Karen Spencer Marston
                                                  _____________________________
                                                  KAREN SPENCER MARSTON, J.
